Citation Nr: 1526442	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease retropatella syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for left wrist ulnar collateral strain.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from October 2001 to October 2002 and from December 2002 to July 2004.  

These matters come before the Board of Veterans' Appeals (Board) from October 2005, April 2006, February 2007 and March 2010, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In the February 2007 rating decision, the RO confirmed and continued the previously denied claim for service connection for hypertension on the basis that no new and material evidence had been received to reopen the claim.  In the March 2010 rating decision, the RO reopened and then denied the Veteran's claim for service connection for hypertension.

The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes however, that in January 2006, the Veteran filed a timely notice of disagreement with an October 2005 rating decision which, in part, denied service connection for hypertension.  In August 2006, the Veteran filed a timely notice of disagreement with an April 2006 rating decision which, in part, denied service connection for hypertension.  In December 2007, the Veteran filed a timely notice of disagreement with a February 2007 rating decision which, in part, denied service connection for hypertension.    Despite the timely notice of disagreements, a statement of the case was not issued regarding this issue prior to March 2010.

The record shows that the Veteran has continuous pursued his claim for service connection for his hypertension since he initially filed his claim for compensation. As the Veteran submitted a timely appeal of the October 2005, April 2006 and February 2007 rating decisions, there is no prior final denial of this claim, which obviates the need for the Veteran to submit new and material evidence to reopen his claim for service connection for hypertension.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease retropatella syndrome and entitlement to an initial rating in excess of 10 percent for left wrist ulnar collateral strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current hypertension disability that has been attributed to his active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his hypertension disability was incurred as a result of his military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to grant the claim for service connection for hypertension; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.

Laws and Regulations

The Board notes that the Veteran's complete service treatment records are unavailable and that further attempts to find such records would be futile.  

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis, hypertension, diabetes mellitus and coronary artery disease is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

As noted above, the Veteran's service treatment records are unavailable.

A November 2001 treatment note provided a blood pressure reading of 132/83.

An April 2002 treatment note provided a blood pressure reading of 121/83.

A January 2003 treatment note provided a blood pressure reading of 137/92.

An April 2004 treatment record provided a blood pressure reading of 142/92.  

The Veteran underwent a VA examination in September 2004.  Blood pressure was 130/94, 132/100 and 134/98.  The diagnosis was hypertension.  The examiner noted that there were 3 elevated readings today on examination but he was unable to find any blood pressure readings in the medical records.  The Veteran provided 3 separate blood pressure readings over 3 separate days.  The readings were 141/88, 134/98 and 130/92.

The Veteran underwent a VA examination in March 2005.  The examiner noted that there was no diagnosis of hypertension recorded in his computer medical record.  The Veteran's blood pressure in November 2004 was 148/94 and he was not on medication for hypertension.  He was told that he was "borderline" and was being followed at the VA Medical Center for his blood pressure.  The diagnosis was borderline elevated blood pressures.

A January 2006 treatment record provided a blood pressure reading of 133/87.  The diagnosis was hypertension.  

In an April 2013 letter, a private physician noted the Veteran's blood pressure readings of 130/94, 132/100 and 134/98 on his September 2004 VA examination.  He also noted that medical records for treatment of the Veteran's wrist pain from January 2003 provided a blood pressure reading of 137/92 while an April 2004 treatment record provided a blood pressure reading of 142/92.  A November 2004 treatment note provided a blood pressure reading of 148/94 with a diagnosis of elevated blood pressure.  Medical records from December 2005 noted a blood pressure of 131/81 with a diagnosis of hypertension.  The private physician opined that the Veteran had hypertension in service based on his blood pressure readings and American Heart Association Definitions from as early as his January 2003 medical visit.  Unfortunately, the Veteran's hypertension was not correctly identified or treated until November 2004 when he was placed on lifestyle modification.  The private physician indicated that he disagreed with the findings of the September 2004 VA examiner which noted that there were no blood pressure readings in the Veteran's medical chart.  The private physician noted that elevated blood pressure readings were present, it was just that the diagnosis of hypertension was missed.  He also disagreed with the general VA examination in March 2005 as just because a diagnosis of hypertension was not noted in the medical records does not mean that the Veteran does not have hypertension.  The private physician noted that the blood pressure readings on the day of the examination actually qualified him to be stage 1 hypertensive as opposed to just "borderline".  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for hypertension is warranted. 

There is a current diagnosis of hypertension hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).
As noted above, hypertension may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

While the Veteran's complete service treatment records are not available, the evidence of record demonstrates that the Veteran had hypertension to a compensable degree within one of year of discharge from his active duty.

The Veteran's records demonstrate that Veteran was discharged from his second period of active duty in July 2004.  As noted by the private physician in his April 2013 correspondence, the Veteran had blood pressure readings of 130/94, 132/100 and 134/98 on his September 2004 VA examination and also had a blood pressure reading of 137/92 in January 2003, a blood pressure reading of 142/92 in April 2004 and a blood pressure reading of 148/94 with a diagnosis of elevated blood pressure in November 2004.  The April 2013 private physician also opined that the Veteran had hypertension in service based on his blood pressure readings and American Heart Association Definitions from as early as his January 2003 medical visit.  

As noted above, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 mm or more or systolic blood pressure is predominantly 160 mm or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The above readings taken within one year of the Veteran's discharge from active service demonstrate that the Veteran's diastolic blood pressure was predominantly 90 mm or more.  

The record does not reflect that the Veteran's hypertension was at a compensable level within one of year of discharge from his active duty (i.e, diastolic pressure of 100 mm  or more; systolic pressure of 160 mm or more; or a history of diastolic pressure of 100 or more with continuous medication for control).  Accordingly, service connection on a presumptive basis is not warranted.  

Nevertheless, the record does reflect that the Veteran had diastolic pressures in excess of 90 mm during service and the Veteran's private examiner has linked his current hypertension to service.  Accordingly, service connection is warranted.  While the March 2005 VA examiner noted that there was no diagnosis of hypertension recorded in his computer medical record and the current diagnosis was borderline elevated blood pressures, the evidence again demonstrates that the Veteran's diastolic blood pressure was predominantly 90 or more which was confirmed by readings taken two or more times on three different days.  38 C.F.R. §4.104, Diagnostic Code 7101, Note (1).   

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for hypertension, is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is granted, subject to criteria governing the payment of monetary awards.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to a rating in excess of 10 percent for left knee degenerative joint disease retropatella syndrome and entitlement to an initial rating in excess of 10 percent for left wrist ulnar collateral strain.

The Veteran's last VA examination for his service-connected left wrist and left knee disabilities took place in February 2010.  In the May 2010 substantive appeal, the Veteran's representative noted that the February 2010 VA examination was inadequate.  Additionally, in an October 2013 statement, the Veteran's representative noted that the Veteran previously complained of numbness and tingling in his left finger and was entitled to a higher evaluation.  The Veteran's representative also noted that the Veteran had recurrent lateral subluxation of his left knee as the October 2006 VA examiner found that the Veteran had a free moving patella.  The Veteran's representative contends that the Veteran should receive an increased rating based on instability of his left knee.

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, the Board believes that medical examinations assessing the current severity of the Veteran's service-connected left wrist and left knee disabilities is necessary to adequately decide these claims. 

Additionally, the most recent VA treatment records associated with the file is the February 2010 VA examination.  Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service-connected left wrist and left knee disabilities may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the Washington, DC VA Medical Center (VAMC) all outstanding medical records all outstanding medical records from February 2010 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The Veteran should then be afforded a for a VA examination to determine the severity of his service-connected left knee disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review. 

The examiner should describe in detail any symptomatology related to the Veteran's left knee disability.  In particular, the examiner should specifically indicate there is recurrent subluxation or lateral instability of the left knee.

The examiner should also conduct range of motion studies of the left knee, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

4.  The Veteran should then be afforded a for a VA examination to determine the severity of his service-connected left wrist disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review. 

The examiner should describe in detail any symptomatology related to the Veteran's left wrist disability.  In particular, the examiner should specifically indicate whether there is any moderate or severe incomplete paralysis or complete paralysis of the median nerve.  The examiner should also determine if the Veteran's left wrist disability is characterized as a moderate muscle injury, a moderately severe muscle injury or a severe muscle injury.  It is noted that the functions of these muscles include extension of the wrist, fingers, and thumb and abduction of the thumb. 

The examiner should also conduct range of motion studies of the left wrist, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the left wrist due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


